DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a telescope potion that is nested with and moveable relative to the side wall” as cited in claim 1, “the telescope portion comprises a second side wall” as cited in claim 18, and ““the telescope portion …from a retracted position…a plurality of extended positions…” as cited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites newly added limitation of “a telescope portion that is nested with…the side wall”. The only portion in the instant specification that describes the detailed structure of a telescope portion is in paragraph [0018]  as follow:
As shown in FIGS. 1, 3, and 4, the side wall (48a) of the first illumination module (40a) comprises a telescope portion (49a) such that a distance (D1) from the back wall 
However, the instant specification does not provide support that the telescope portion is nested with the side wall. 
Furthermore, no drawing shows such features (e.g. the telescope portion nested with the side wall). Figure 3 does not even show the telescope portion. Figure 4 is the only drawing that shows the telescope portion as a gray block with designated reference 49a, but does not show any clear details or any nested arrangement with the side wall 48a.
Moreover, the instant specification does not disclose the features cited in new claims 18 and 19.
Therefore, the newly added material is not supported by the original disclosure. The applicant is required to cancel the new matter in the reply to this office action.
Due to the dependency to the parent claim, claims 2-16, and 18-19 are rejected.
Claim 17 recites newly added limitation of “the first illumination module…defines an outermost perimeter of the first illumination module, the side wall…defining a periphery of the enclosure that is smaller than the outermost perimeter (of the first illumination module”. The instant specification does not disclose what structure or how to define an outermost perimeter of the first illumination module. Also, the instant specification does not provide support how to use a/the side wall to define a periphery of the enclosure. In addition, it is not clear how to construct a periphery by a/the side wall or how a/the side wall can define a periphery of an enclosure. . 
Therefore, the newly added material is not supported by the original disclosure. The applicant is required to cancel the new matter in the reply to this office action.
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites newly added limitation of “the telescope portion that is nested with… the side wall”. It is not clear what “nested with” is regarded. Appropriate correction/clarification is required.
Due to the dependency to the parent claim, claims 1-16, and 18-19 are rejected.
Claim 17 recites newly added limitation of “the first illumination module…defines an outermost perimeter of the first illumination module”. The claim language does not clearly point out what structures/elements of the first illumination module defines the outermost perimeter thereof. Therefore, it is not clear what the limitation is regarded.
Claim 17 recites newly added limitation of “the side wall…defining a periphery of the enclosure”. It is not clear how to use a/the side wall (e.g. one side wall) to define/construct a periphery of the enclosure. The instant specification does not provide guidance how a periphery of the enclosure can be defined/constructed by one side wall. Appropriate correction/clarification is required.
Response to Arguments
Due to the applicant’s amendments, rejections under 112 are withdrawn.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795